Citation Nr: 1107654	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-21 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1996 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).  In that rating decision, the RO denied entitlement to 
TDIU, and it granted service connection for depressive disorder 
and assigned a 50 percent evaluation from July 16, 2008.  The 
Veteran only appealed the denial of his TDIU claim.  

In a statement attached to his June 2009 substantive appeal, the 
Veteran stated that he would "attend any hearing in Newark." 
The Veteran was scheduled for a hearing on July 23, 2009.  Prior 
to that date, in a July 2009 statement, the Veteran stated that 
he no longer desired a hearing.  

Issue Not on Appeal

As mentioned above, the Veteran did not disagree with either the 
rating or the effective date that was assigned following the 
award of service connection for depressive disorder in the 
January 2009 rating decision.  In his February 2009 notice of 
disagreement to the January 2009 rating decision, the Veteran 
only indicated that he sought to appeal the denial of TDIU.  
While the Veteran discussed how his psychiatric symptomatology 
affected his ability to maintain substantially gainful 
employment, at no point in that correspondence does the Veteran 
indicate that he wished to appeal either the assigned evaluation 
or effective date for the grant of service.  

In a July 2009 correspondence, the Veteran stated that he wished 
to submit a new claim for an increased rating for his depressive 
disorder and he sought to continue the appeal for his TDIU claim.  
This July 2009 claim for increase was addressed by the RO in an 
October 2009 decision.   The Veteran has not expressed 
disagreement with the October 2009 decision denying his claim for 
a higher evaluation.  Thus, no issue concerning the assigned 
evaluation for depressive disorder is currently on appeal.


FINDINGS OF FACT

1.  Service connection is in effect for dermatitis, currently 
rated as 60 percent disabling, mood disorder (formerly rated as 
depressive disorder), currently rated as 50 percent disabling, 
lumbar muscle strain, currently rated as 10 percent disabling, 
and noncompensable evaluations for status post closed reduction 
of a rolando fracture of the right first metacarpal (right hand 
disability) and thrombocytopenia, neuropena, and leukopenia 
(blood disability).  The Veteran's combined rating for his 
service-connected disabilities is 80 percent.

2.  The Veteran has earned a degree in liberal arts and a degree 
in mechanical and aerospace engineering. 

3.  The competent medical evidence shows that the Veteran's 
disabilities cause some limitation on his ability to engage in 
physical employment, but they do not prevent him from performing 
employment that is more sedentary.  

4.  The preponderance of the medical evidence is against a 
finding that the Veteran is unable to obtain or retain 
substantially gainful employment due to service connected 
disability.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information and 
evidence that VA will seek to provide, and of the type of 
information and evidence, the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (AOJ), even if 
the adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a claim 
for service connection, so VA must specifically provide notice 
that a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

Here, prior to the January 2009 rating decision, VA sent the 
Veteran a notice letter in July 2008 that apprised him as to his 
and VA's respective duties for obtaining evidence.  This notice 
letter also informed him that in order to substantiate a claim, 
he must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening in the severity of his 
condition.  The January 2009 notice letter also informed the 
Veteran of the minimum disability percentages required for 
entitlement to TDIU, it also provided the Veteran with examples 
of the types of medical and lay evidence that the claimant may 
submit.  Lastly, the notice letter informed the Veteran how VA 
determines the disability rating and the effective date for the 
award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folders the Veteran's private and VA treatment records.  The 
Veteran was afforded formal VA examinations in September 2008 and 
in August and September 2009 in which the severity of his skin, 
psychiatric and musculoskeletal disabilities were evaluated, and 
specifically in the psychiatric and musculoskeletal examination 
reports, the VA examiners opined on whether the Veteran's 
disability precluded him from substantially gainful employment.  
Collectively, the medical findings and opinions contained in 
these examination reports substantially address the issue of 
whether the Veteran's employability due to his service connected 
disabilities.  The Board finds that these examination reports are 
adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007). 

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
Board finds that no additional assistance is required to fulfill 
the VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), affirmed 281 F.3d 1384 (Fed. Cir. 2002).  

2.  TDIU Claim

The Veteran asserts that his service-connected disabilities 
prevent him from obtaining substantially gainful employment.  
Service connection is in effect for dermatitis, mood disorder, 
lumbar muscle strain, right hand disability, and blood 
disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the Veteran from retaining any form of gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this regard, 
due consideration will be given the history of the Veteran's 
service-connected disabilities. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it 
must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are two 
or more such disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  

Here, service connection is currently in effect for the 
following: dermatitis, currently rated as 60 percent disabling;  
mood disorder, currently rated as 50 percent disabling; lumbar 
muscle strain, currently rated as 10 percent disabling; and 
noncompensable evaluations for right hand disability and blood 
disability.  The Veteran's combined rating for his service-
connected disabilities is 80 percent; he meets the schedular 
criteria for consideration of unemployability under 38 C.F.R. 
§ 4.16(a).  

Since the schedular criteria are satisfied, the remaining 
question is whether the Veteran's service-connected disabilities, 
in and of themselves, preclude the Veteran from securing or 
following a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a).  

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore v. Derwinski, 1 Vet. 
App. 356, 358 (1991).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  "Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).

The sole fact that a veteran has difficulty obtaining employment, 
because of economic circumstances, is not enough for a TDIU 
award.  A higher schedular rating, in itself, is recognition that 
the impairment makes it difficult to obtain and retain 
employment.  The central inquiry to this question is, "whether 
the veteran's service- connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  

Neither non-service connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 
(2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question that 
concerns the Veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a particular 
manner when the thrust of the inquiry is whether a particular job 
is realistically within the Veteran's capabilities, both 
physically and mentally.  See Moore v. Derwinski, 1 Vet. App. 83 
(1991).

In the instant case, the Veteran asserts that his service-
connected disabilities have prevented him from working at 
substantially gainful employment.  The Veteran asserts that his 
skin and psychiatric disabilities are "extremely debilitating to 
the point where I am unable to secure or follow a substantially 
gainful occupation."  The Veteran goes on to state that the 
severity of his skin disability requires that twice a day he 
shave off all his body hair, shower and apply generous amounts of 
advanced lotion to his entire body.  He further reports that his 
lumbar spine disability makes it difficult for him to engage in 
this skin treatment process and sometimes it precludes him from 
doing it all together.  The Veteran reports that when his skin 
disability goes untreated, it causes a flare-up in symptomatology 
and it prevents him from performing physical activities.  The 
Veteran also reported the severity of psychiatric disability 
caused by his skin disorder interferes with his ability to 
concentrate on what someone is saying to him and his ability to 
communicate with others.  The Veteran stated that the symptoms 
associated with his psychiatric disability also make him unable 
to drive more than two to three miles at a time.  

Here, the minimum percentages, notwithstanding, the record does 
not establish that the Veteran's service-connected disabilities 
render him unemployable.  Although the Veteran states that he is 
unable to work because of his service-connected disabilities, in 
particular due to skin, psychiatric and lumbar spine 
disabilities, the preponderance of the evidence does not 
establish that the Veteran is unable to work solely because of 
his service connected disabilities.

In July 2008, the RO received the Veteran's formal application 
for TDIU.  He reported that he has not been able to work full 
time since December 2001, because of his service-connected 
disabilities.  The record shows that the Veteran last worked as a 
food service in May 2004 for Santa Fe Grille in Rocky Hill, New 
Jersey.  This position was part-time.  The Veteran reported that 
he had to interact regularly with others and that his skin 
disability caused him to have increased anxiety and fear which 
led to mistakes at work.  The Veteran stated that his employment 
was terminated because of his difficulty relating to customers 
and taking negative comments from his coworkers and customers.  
VA has not received a response from Santa Fe Grille that confirms 
the Veteran's employment or discusses why his employment ceased.  

The Veteran has also reported that he completed a liberal arts 
degree in August 2004 from Middlesex County College and that he 
completed a mechanical and aerospace engineering degree in May 
2008 from Rutgers University.  

A review of the record does not show that the Veteran has sought 
any treatment for his service-connected disabilities.  The only 
medical evidence of record is contained in the 2008 and 2009 VA 
examination reports.  Specifically, in the 2008 and 2009 VA 
psychiatric and musculoskeletal examination reports, the 
examiners provided medical opinions that specifically address 
whether the Veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful occupation.  

While the September 2008 and August 2009 VA skin examination 
reports show that the Veteran reported that he has been 
unemployed since 2004, neither of those examiners opined whether 
his service-connected disability precluded him from maintaining 
substantially gainful employment.  The Board does find it 
pertinent that both examination reports essentially contain the 
same medical findings.  The Veteran has dermatitis lesions that 
cover 70 percent of his total body surface area, but there are no 
visible lesions in the exposed area of his face, neck or hands.  

Turning back to the four medical opinions of record that address 
the crux of the matter in this appeal - all the VA examiners 
found that despite his service-connected disabilities, the 
Veteran was able to obtain and maintain substantially gainful 
employment.  The Board will discuss the pertinent findings 
contained in those examination reports and the corresponding 
medical conclusions. 

In the August 2008 VA psychiatric examination report, the VA 
examiner noted that the Veteran's psychiatric symptomatology made 
it difficult for him interact with others.  The examiner noted 
that the Veteran was extremely self conscious about his skin 
disability and it has caused him to feel depressed and anxious.  
His symptoms interfered with ability to relate to others and to 
deal with negative reactions from others.  However, the examiner 
felt that the Veteran was employable even though his psychiatric 
symptoms would lower his efficiency at a job.  The examiner 
concluded that the Veteran could engage in "jobs involving low 
interpersonal interactions" even if his psychiatric symptoms did 
not improve.  

The September 2008 VA musculoskeletal examination report shows 
the Veteran's complaints of chronic pain and objective findings 
showed decreased motion.  The VA examiner felt that the Veteran's 
presentation and symptoms were out of proportion to the objective 
physical findings and the findings revealed in the x-ray and the 
MRI reports.  The examiner found that the Veteran's disability 
caused him mild to moderate impairment with his activities of 
daily living, lifting heavy objects, playing recreational sports 
and prolonged standing.   The examiner opined that there was 
minimal to no affect on his other service-connected disabilities.  
The examiner concluded that the "objective findings did not 
provide evidence to support his inability for physical or 
sedentary employment."  

In the August 2009 VA psychiatric examination report, the 
examiner noted that the Veteran's skin disability makes him feel 
self-conscious and depressed.  The examiner also noted that 
"despite the fact that the [V]eteran recently graduated from 
Rutgers University with a B+, A- average, the [V]eteran is of the 
opinion that his depressed mood prevents him from succeeding both 
socially and occupationally."  Nonetheless, the examiner 
concluded the following: "The [V]eteran's psychiatric symptoms 
would be insufficient to prevent employment.  The [V]eteran is 
capable of maintaining employment."  See pages 4 and 5 of the 
August 2008 VA psychiatric examination report.  

The last medical opinion of record comes from the September 2009 
VA musculoskeletal examination report.  The examination report 
shows that the Veteran's has symptoms of chronic pain and 
decreased range of motion in his back.  There was x-ray evidence 
of chronic re-appearing Schmorl's node, mild multifaceted 
arthropathy and mild levoscoliosis.  The examiner found that the 
lumbar spine disability causes him mild to moderate impairment on 
his daily activities.  The examiner found that the Veteran's 
"lumbar spine condition may prevent him from performing full-
time physical employment that may involve repeated bending or 
prolonged walking; repeated stair climbing; repeating lifting of 
objects greater than 20 pounds."  The examiner concluded that 
the Veteran's "lumbar spine condition does not limit him from 
performing any type of sedentary employment."  See page 10 of 
the September 2009 VA musculoskeletal examination report.  

After considering all of the evidence, the Board concludes that 
the evidence does not show that the Veteran is incapable, due to 
his service-connected disabilities, of obtaining and maintaining 
substantially gainful employment.  While the evidence may show 
that these disabilities might limit the Veteran to less rigorous 
or sedentary employment, this is insufficient by itself to show 
that his service-connected disabilities preclude all forms of 
substantially gainful employment.  

None of the medical evidence of record shows that the Veteran is 
unemployable.  Rather, each of the four VA medical opinions of 
record found that the Veteran is not precluded from all types of 
employment, but he can engage in limited types of employment.  
While the September 2009 VA musculoskeletal examiner opined that 
the Veteran's lumbar spine disability might prevent him from 
full-time physical employment, he concluded that his lumbar spine 
disability did not preclude him from all types of employment. 

The Board notes that none of the medical opinions of record 
address whether the combination of the Veteran's disability 
precluded him from obtaining and maintaining gainful employment.  
Rather, each VA examiner only addressed the occupational 
impairment associated with the severity of the Veteran's service 
connected disability that was being evaluated during that 
examination report.  Regardless, the Board finds that, 
collectively, the four medical opinions of record are sufficient 
to address whether the Veteran is capable of substantially 
gainful employment. 

To this extent, the Board notes that the examiners did discuss 
the affects of a particular service-connected disability on the 
other service-connected disabilities.  The September 2008 VA 
musculoskeletal examiner found that the severity of the Veteran's 
lumbar spine disability did not affect his other service-
connected disabilities.  This is pertinent with regard to the 
Veteran's comment that his lumbar spine disability sometimes 
prevents him from treating his skin disability, which ultimately 
results in a flare-up in his skin disability and prevents him 
from engaging in activities.  The September 2008 VA examiner 
found that there was no connection between the Veteran's lumbar 
spine disability and his skin disability.  

Also, both VA psychiatric examiners noted that the Veteran's 
feelings about his skin disability cause his psychiatric 
disability.  The examiners noted that the Veteran was extremely 
self-conscious about his skin disability and that it made it 
difficult for him to connect with others.  Both VA psychiatric 
examiners, however, concluded that the Veteran's service-
connected disability did not preclude him from maintaining 
substantially gainful employment.  

Moreover, the Board finds it pertinent that the Veteran has 
degrees in both liberal arts and in engineering, and that these 
degrees were obtained during the Veteran's last period of 
employment and in the four years thereafter.  The Veteran's 
education and training history is not inconsistent with the 
ability to hold a more sedentary type job, given his technical 
background and training as an engineer.  Moreover, the Veteran 
has shown that he is able to perform the physical and mental 
tasks associated with studying for an engineering degree.  In 
this case, the Veteran, presumably, had to perform long hours of 
classroom work and studying he was required to do in order to 
earn a B+, A- average in his courses.  Such evidence highly 
suggests that the Veteran is capable of performing employment 
that is more sedentary in nature.  

The Board acknowledges the Court's holding in Beaty v. Brown, 
that although a VA medical examiner had noted the retained 
capacity for sedentary employment, given the claimant's limited 
eight-grade education and experience in farm work, he was not 
capable of any more than marginal employment.  Id, 6 Vet. App. 
532, 538 (1994).  In the case at hand, given primarily that the 
Veteran has significant advanced secondary education and training 
in the field of engineer, there is no indication that the Veteran 
could not perform the basic skills or mental requirements 
incidental to a desk job as a consequence of his service-
connected disabilities.

The Board has considered, and is sympathetic to, the Veteran's 
assertions that his service-connected skin, spine and psychiatric 
disabilities are debilitating and interfere with his ability to 
obtain employment.  While the Veteran is competent to attest to 
how his service-connected disabilities interfere with his ability 
to be employed, the record contains four medical opinions that  
provide that the Veteran is capable of employment that is more 
sedentary and employment that involves limited interaction with 
others.  Though the Veteran's opinion that he is unemployable is 
entitled to some probative value, that opinion is far outweighed 
by the evidence of record, which demonstrates that the Veteran 
has earned two advanced degrees since he was last employed, and 
that he is still capable of obtaining employment, albeit 
employment that is more sedentary in nature.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).

The record does not indicate that the Veteran's disabilities 
preclude him from obtaining or sustaining substantially gainful 
employment.  The recent evidence of record does not show that an 
award of TDIU should be granted based on the history of the 
disabilities.  See 38 C.F.R. §§ 3.340(a)(3).  The weight of 
competent evidence of record that is against a finding of TDIU 
based on the Veteran's service-connected disabilities. 

The Veteran asserts that he is unemployable due to his service-
connected disabilities, but the weight of the four VA examiners' 
medical opinions is against a finding that service-connected 
disabilities preclude him from obtaining or maintaining all forms 
of gainful employment.  Rather, the evidence of record shows that 
the Veteran is capable of employment that is sedentary and 
involves limited interaction with others.  

The Board thus concludes that this case presents no unusual or 
exceptional circumstances that would justify a referral of the 
total rating claim to the Director of the VA Compensation and 
Pension Service for extra- schedular consideration.  In the 
absence of any evidence of unusual or exceptional circumstances 
beyond what is contemplated by the assigned combined disability 
rating of 80 percent, the preponderance of the evidence is 
against his claim.  The benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, a total disability 
rating based upon individual unemployability due to service-
connected disabilities under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


[Continued on following page.]


ORDER

Entitlement to TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


